In this ease in which defendants were indicted by a Grand Jury empaneled for an Extraordinary Special and Trial Term appointed by Executive Order pursuant- to subdivision 1 of section 149 of the Judiciary Law, for conspiracy in the third degree (two counts), forgery in the second degree (10 counts), tampering with public records in the first degree (10 counts) find obstructing governmental administration (one count), defendant Levy has moved in this court, by permission granted by Mr. Justice J. Irwin Shapiro, ail Associate Justice of this court, pursuant to subdivision 2 of section 149 of the Judiciary Law to dismiss the indictment (No. K 1-1973) upon two specified grounds and to disqualify Mr. Justice John M. Murtagh, the Justice designated to hold said Extraordinary Special and Trial Term from presiding at the trial. Motion denied. Although we do not consider it ground for dismissing the indictment, we strongly condemn the action of this Grand Jury in submitting a report to the Justice holding said Extraordinary Special and Trial Term at the same time it handed up the indictment. The report, standing alone, ¿nay not be so specific as to enable identification of the parties mentioned therein. However, when the report is read together with the indictment, there is no doubt that the report refers, in part, to the persons indicted. When a presentment specifically identifies a public servant, CPL 190.85 enables that public servant to answer the charges contained therein. By handing up an ihdietment which allows identification of an otherwise unidentifiable public Servant mentioned in its. contemporaneous report, the Grand Jury has deprived the defendant of the right to answer the report. In so doing, the Grand Jury has manifestly violated the legislative policy clearly expressed in CPL 190.85. We cannot condone such practice. We have considered all the points raised í>y defendant Levy and find them without merit. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.